Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This communication is in response to the Amendment and Request for Reconsideration filed 25 August 2022.  Claims 2-7, 9-14 and 16-21 are pending in the application.  Claims 2, 5, 10, 12, 16, 19 and 20 have been amended.  Claims 1, 8 and 15 have been cancelled.
The objections to the claims are hereby withdrawn in light of Applicant's amendments.
The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections of claims 12 and 15 are hereby withdrawn in light of the amendments to the claims.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a first mating structure support surface shaped to be engaged to support the ceiling fan regardless of whether the elongate down-rod is present or absent” as recited in amended claim 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Markwardt (U. S. Patent No. 4729725) in view of Oliver (U. S. Patent No. 6322232) and Patz et al. (U. S. Patent Application Publication No. 2003/0193810).
As to claim 2, Markwardt discloses a ceiling fan kit (FIG. 1-7, Abstract), components disclosed form recited kit) comprising: 
a ceiling fan (col. 3, ln. 17); 
a first hangable structure 12, 38, 40, 52  (col. 3, ln. 22, inter alia, formed in part by down-rod 12, ball element 38 and down rod sleeve 52) configured for attachment to the ceiling fan, wherein the first hangable structure 12, 38, 40, 52 comprises a first mating structure 38, 40, 52 (col. 4, lls. 8-10, formed by ball element 38 and sleeve 52, at least in part) configured for connection to the ceiling fan either indirectly via an elongate down-rod 12 or directly without an elongate down-rod (FIG. ‘s 1 & 6, Abstract, disclosing direct attachment or indirect via a down-rod, see also col. 2, lls. 25-35) such that selection of a length of the elongate down-rod 12 or omission of the elongate down-rod 12 in favor of direct connection of the ceiling fan (FIG. 5 showing direct connection) to the first mating structure 38, 40, 52 so as to allow a vertical distance between the first mating structure and the ceiling fan to be selectively determined by an installer of the ceiling fan (inherent function, once direct and indirect connection components are provided), wherein the first mating structure 38, 40, 52 comprises a first mating structure support surface 52 (col. 4, lls. 33-35, “down rod sleeve 52” – sleeve provides the support surface for supporting the fan) shaped to be engaged to support the ceiling fan regardless of whether the elongate down-rod is present or absent (col. 4, lls. 45-60,  describing connection with/without down rod 12);
a mounting bracket assembly 10, 21, 22 (col. 3, ln. 22 & 32-40, inter alia, canopy 10 and associated flange 21 and mounting plate structure 22 forming recited mounting bracket assembly) comprising a mounting bracket 22 wherein the mounting bracket 22 is configured to be attached to a ceiling and comprises a receiving portion 10, 30 (col. 3, lls. 53-60, locking plate 30 and associated structure forming recited receiving portion) comprises a receiving portion support surface 30 configured to interface with the first mating structure 38, 40, 52 to support the ceiling fan from the mounting bracket 22 (as shown), and 
wherein the mounting bracket assembly 10, 21, 22 is configured for retention of an excess length of the electrical cable by the mounting bracket 22, 23 when the vertical distance results an excess length of the electrical cable at the mounting bracket assembly (virtually any spaces in the canopy and/or associated mounting assembly structure would also be capable of containing excess cable; note that a working installation must be provided with electrical wire having a length to accommodate the greatest distance between the parts possible; note that J-hook 23 is also capable of cable retention, shown in FIG. 2);
Markwardt is silent as to the electrical cable comprising electrical cable wires and an electrical cable connector, wherein the electrical cable wires are operatively connected to the ceiling fan to supply electrical power to the ceiling fan, and wherein the electrical cable has a length selected to accommodate use of the first hangable structure with different lengths of said elongate down-rod so as to facilitate selection of said vertical distance during installation of the ceiling fan.  Markwardt does disclose conductors extending through the down-rod for powering the fan motor (col. 3, lls. 25-35, not shown) which would be required to power the ceiling fan in both installed configurations. In this regard, Oliver teaches a connection arrangement for a lighting fixture on a ceiling fan comprising a mounting bracket 40, 100 (FIG.’s 17 and 21) with a a first electrical connector 44 (col. 9, lls. 50-60) coupled to the mounting bracket 40, 100 and a hangable structure 160, 150 with a second electrical connector 42 attached to the first connector, and a plurality of wires 74 (col. 10, ln. 15-20) extending from the second electrical connector 42 to the electrically-powered device (FIG. 21, shown). 
And, Patz teaches a lighting fixture, analogous to a ceiling fan mount, with a mounting assembly having electrical wires 41, 42 operably connected to power on one end and a lighting assembly 27 on another end.  The electrical wires extending through and attaching with parts of  mounting bracket structure 12, 21, 22 with a length accommodating the installed configuration including provision for wrapping the wires around a spool 30 in a manner that accommodates excess wire length (FIG.’s 1-3, para.’s 0013 & 0014).   
With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to install an electrical cable having wires and cable connectors so as to accommodate different lengths and facilitate selection of a vertical distance during installation of the ceiling fan, as indicated by Markwardt (Abstract, discussing direct or indirect installation which provides different vertical distance) while also providing a quick connectable electrical arrangement, as taught by Oliver (Abstract), and allowing for convenient stowage of excess wire, as taught by Patz (para. 0017).     
As to claim 4, once modified, Patz further teaches the mounting bracket assembly is configured to enable the excess length of the electrical cable to wrap around at least a portion 18, 30, 31 of the mounting bracket assembly (para. 0013, (spool 30 for wire considered part of Patz’s mounting bracket since it is connected thereto) and also enables installation of a plurality of vertical heights of ceiling fans without shortening the electrical cable (intended result collectively taught by Markwardt upon modification with Patz teachings).
As to claim 5, Markwardt discloses the first mating structure support surface 52 and the receiving portion support surface 30 have substantially complementary matching shapes (upon interfacing and engagement, surfaces would broadly have same shape, present in both installed configurations shown in FIG.’s 1 & 5).
As to claim 7, Markwardt discloses portion of the first mating structure 38, 40 is wider than the receiving portion 30 and interferes with gravity-influenced passage of the portion of the first mating structure entirely through an opening of the receiving portion 30 (col. 4, lls. 5-15, as described).
As to claim 9, once modified, Patz further teaches the electrical cable connector is positionable at a variety of positions relative to the first hangable structure (as shown, since wires 41 and 42 are flexible and positionable accordingly)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Markwardt (U. S. Patent No. 4729725) in view of Oliver  (U. S. Patent No. 6322232 and Patz et al. (U. S. Patent Application Publication No. 2003/0193810) as applied to claim 2 above, further in view of Chau (U. S. Patent No. 4808071).
As to claim 6, Markwardt is discussed above but is silent as to the ceiling fan comprising a lighting fixture.  Ceiling fans are commonly provided with lighting fixtures for illuminating a room.  To this point, Chau teaches a ceiling fan having a lighting fixture 13 (FIG. 1, col. 1, lls. 49-51).   It would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to modify Markwardt with a lighting fixture to provide a ceiling mounted lighting source for illuminating a room as taught by Chau.. 

Claims 10, 12-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oliver (U. S. Patent No. 6322232) in view of Patz et al. (U. S. Patent Application Publication No. 2003/0193810).
As to claim 10, Oliver discloses a system for mounting an electrically-powered device to a supporting structure (FIG.’s 1 and 16-21, Abstract, multiple inter-related embodiments disclosed ), comprising: 
a mounting bracket 40, 100 (FIG.’s 17, 18 and 21) comprising a receiving portion 124 (col. 12, ln. 14, flange forms recited receiving portion) that comprises a receiving portion support surface 124, 134 having an opening (formed broadly by openings in slots as shown); 
a first electrical connector 44 (col. 9, lls. 50-60) coupled to the mounting bracket 40, 100; 
and a hangable structure 160, 150 (FIG. 18, col. 12, lls. 30-45) comprising a mating member 160 configured to be positioned against the receiving portion 124 (shown, forming recited mating member), the hangable structure further comprising a second electrical connector 42 positionable with respect to the hangable structure 160, 150 and a plurality of wires 74 (col. 10, ln. 15-20) extending from the second electrical connector 42 to the electrically-powered device (FIG. 21, shown), the hangable structure further comprising a down-rod 152 (col. 12, ln. 56), wherein the mating member 160 comprises a mating member support surface (lower surfaces of 160) shaped to be engaged with the receiving portion support surface 124, 134 to support the electrically-powered device.
Oliver is silent as to the mating member being further configured to enable the plurality of wires to wrap around a portion of the mounting bracket to accommodate an excess length of the plurality of wires.  In this regard, Patz teaches a lighting fixture with a mounting assembly 11, 12 and mating member 18 having electrical wires 41, 42 operably connected to power on one end and a lighting assembly 27 on another end.  The electrical wires wrapping around a spool 30 in a manner that accommodates excess wire length (FIG.’s 1-3, para.’s 0013 & 0014).  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to install an electrical cable having wires configured to wrap around a portion of the mounting bracket in order to accommodate different lengths of the installed distance of the lighting fixture components while allowing stowage of excess wire as taught by Patz (para. 0017).    
As to claim 12, Oliver discloses the mating member 160 is further configured to be passed above the opening and lowered against receiving portion support surface (functionally met as shown in FIG.’s 18 and 19; installation requiring at least passing mating members above and lowering into slots in 124).
As to claim 13, Oliver discloses the receiving portion support surface 124 comprises a lower surface (bottom of slot) and at least one slot (formed by flange) formed by the lower surface and two ridges 134 on a sidewall (shown) of the mounting bracket 100.
As to claim 14, Oliver discloses the mating member 160 comprises a protrusion (FIG. 18, col. 12, ln. 40 formed by lips 160) configured to slide into the at least one slot (shown).
As to claim 16, Oliver discloses the receiving portion 124 further comprises at least one slot formed by two ridges 134 on a sidewall (shown) of the mounting bracket 100. 
As to claim 17, Oliver discloses the mating member 160 comprises a protrusion (FIG. 18, col. 12, ln. 40 formed by lips 160)  configured to slide into the at least one slot (shown).
As to claim 18, Oliver discloses the mating member support surface and the receiving portion support surface 124, 134 have substantially complementary matching shapes (FIG. 18, as shown, formed by flange slots and lips 160, broadly interpreted as substantially complementary matching due to their interfacing configuration).
As to claim 19, Oliver discloses the mating member 160 is wider than a lower portion 150, 152 (both elements are narrower than mating member 160 forming recited lower portions) of the hangable structure 160, 150 and wherein the receiving portion 124 includes an opening (formed by front slots) of sufficient size to allow the lower portion to pass through the opening and into the receiving portion while the mating member 160 passes above the opening, and wherein the receiving portion 124 is configured so that, after the lower portion 150, 152 is brought into the receiving portion 124, the hangable structure 160, 150 can be lowered so that the mating member support surface 160 is positioned against the receiving portion support surface 124, 134 so that the receiving portion support surface 124, 134 interferes with gravity-influenced passage of the mating member 160 entirely through the receiving portion 124 (functionally depicted in FIG.’s 18 & 19 views).
As to claim 20, Oliver discloses a system for mounting an electrically-powered device (FIG.’s 1 and 16-21, Abstract, multiple inter-related embodiments disclosed) to a ceiling or other supporting structure, comprising: 
a mounting bracket 40, 100 (FIG.’s 17, 18 and 21) comprising a receiving portion 124 (col. 12, ln. 14, flange forms recited receiving portion) and a first electrical connector 44 (col. 9, lls. 50-60), wherein the receiving portion comprises a receiving portion support surface 124, 134; 
a hangable structure 160, 150 (FIG. 18, col. 12, lls. 30-45) comprising a mating member 160 configured to be positioned against the receiving portion 124 (shown, forming recited mating member) wherein the mating member 160 comprises a mating member support surface (lower surfaces of 160) that is shaped to be engaged with the receiving portion support surface 124, 134 to support the electrically-powered device (best shown in FIG. 18); and 
a wired connection 74 between the electrically-powered device and a second electrical connector 42 (FIG. 4, col. 9, lls. 50-65) showing details of connectors), the wired connection passing through the mating member 160, 150 (shown), wherein: the second electrical connector 42 is configured to releasably couple with the first electrical connector 44 to provide power to the electrically-powered device when coupled together (FIG. 19, as shown); and 
the mounting bracket 100 and the hangable structure 160, 150 are configured so that, when the mating member support surface 160 is positioned against the receiving portion support surface 124, 134, gravity acting on the hangable structure tends to keep the hangable structure 160, 150 engaged to the mounting bracket 100 (functionally depicted in FIG. 18, as shown in installed configuration).
Oliver is silent as to the mounting bracket configured to enable wires electrically coupled to the first electrical connector to wrap around at least a portion of the mounting bracket.  In this regard, Patz teaches a lighting fixture with a mounting assembly having electrical wires 41, 42 operably connected to power on one end and a lighting assembly 27 on another end.  The electrical wires wrapping around a spool 30 in a manner that accommodates excess wire length (FIG.’s 1-3, para.’s 0013 & 0014).  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to install an electrical cable having wires configured to wrap around a portion of the mounting bracket in order to accommodate different lengths of an installed distance of the lighting fixture components while allowing stowage of excess wire as taught by Patz (para. 0017).    

Allowable Subject Matter
Claim 3, 11 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to independent claims 3, 11 and 21, the prior art of record either alone or in combination does not teach or fairly suggest a system for mounting an electrically powered device comprising each recited limitation specifically with the mounting bracket configured for retention of an excess length of the wired connection by having hooks on opposing sides of the mounting bracket around which the excess length of the wired connection is configured to wind to retain the excess length in a compact configuration after installation.
There is no nexus in the prior art of record that teaches wrapping wires around a portion of the mounting bracket having hooks arranged as claimed.  It is the Examiner’s opinion that modification of the applied prior art would not be contemplated nor foreseeable without the benefit of the disclosure of the instant application.

Response to Arguments
Applicant’s claim amendments have recited sufficient structure to avoid interpretation of the claims under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The previous claim interpretation is withdrawn
Applicant's remarks have been fully considered but they are not persuasive because the amendments to the claims have necessitated reinterpretation of  Markwardt and Oliver, essentially changing the previous grounds of rejection.
Applicant first argues that the amendments to the claims reciting the “the first mating structure comprises a first mating structure support surface shaped to be engaged to support the ceiling fan regardless of whether the elongate down-rod is present or absent" distinguishes over Markwardt because “the ball element 38 of Markwardt is only used to indirectly mount the ceiling fan motor housing 14 to canopy 10 and therefore cannot correspond to the first mating structure recited in claim 2.”  The Examiner disagrees in light of the Markwardt’s disclosure of down rod sleeve 52 which is used as a mating structure support surface with and without a down rod present.  Note the reinterpretation set forth above in the statement of the rejection. 
Applicant argues that ““Oliver, however, fails to disclose or suggest "wherein the mating member is further configured to enable the plurality of wires to wrap around a portion of the mounting bracket to accommodate an excess length of the plurality of wires"” (emphasis added) as recited in claim 10.”  “Oliver does not disclose or suggest any variable height installation that would result in excess wire length.”  Applicant further argues, inter alia, that “Patz fails to remedy the above-noted failings of Oliver.” “ Patz is directed to a light fixture that includes a canopy 21 that includes a central winding spool 30 for an electrical cord 41.”   The Examiner respectfully disagrees.  It is within the level of ordinary skill in the art to adapt the teachings of Patz, disclosing a spool for excess wire, in a modification of Oliver’s mounting bracket with a portion capable of accommodating excess wire length.  To this point, when faced with the problem of excess wire, an installer would readily use a portion of the mounting bracket to wind and accommodate the wire as a matter of common sense.  This argument is not persuasive.
Applicant has not presented any substantive arguments with regard to the rejections of the dependent claims over the art of record including the combinations of proposed modification, rationale, or motivations to make those combinations.  Applicant simply asserts that they are allowable for the same reasons made for the independent claims.   
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780. The examiner can normally be reached Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH J HANSEN/Primary Examiner, Art Unit 3746